Case 1:18-cr-00509-GBD Document 631 Filed 09/14/20 Page 1 of 1
Case 1:18-cr-00509-GBD Document 630 Filed 09/11/20 Page 1 of 1

LAW OFFICES
LAZZARO LAW FIRM, P.C.

360 COURT STREET 3
SUITE 3 .
BROOKLYN, NEW YORK 11231

  
   
  

TELEPHONE: (718) 488-1900 : Sou
TELECOPIER: (718) 488-1927 j Gan. ~
EMAIL: LAZZAROLAW@AOL.COM wy fe ff
LANCE LAZZARO f , : netitEghg RNJ B
RANDALL LAZZARO * yy , ” Ki a
mete PP ee
JAMES KILDUFF * nas “on, .

JAMES KIRSHNER
ROGER GREENBERG

 

Honorable George B. Daniels
United States District Court Judge
Southern District of New York
500 Pearl Street

New York, New York 10007-1312

Re: United States v. Diyora Ashirova

Case No.: 1:18-cr-00509-GBD-1 . & - i Kg g

Dear Judge Daniels:

 

 

Iam writing this letter on behalf of Diyora Ashirove, who is currently scheduled to be “
sentenced before your Honor on October 8", 2020. I am respectfully requesting an adjournment

of the sentencing date due to the Covid-19 pandemic, Although, I am in receipt of the client’s

Pre Sentence Report, I have been unable to meet with the client to review the report or obtain her
assistance in preparing a Defendant’s sentence memorandum. Accordingly, I respectfully request

that the sentence date be adjourned to a date in early November, 2020 or thereafter.

The Government, by AUSA Matthew Hellman, has no objections to this adjournment
request. This is defense's sixth request for an adjournment of the sentencing. The previous
request was granted by your Honor.

Very truly yours,
LAZZARO LAW FIRM, P.C.

BY: /s/
JAMES KILDUFF

ce: AUSA Matthew Hellman
via e-mail: Matthew. Hellman@usdo}.gov

 
